 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL C. TOMASINI,                                   No. 2:18-cv-0286 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JAMES CHAU, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

19   2. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1).

21          For the reasons stated herein, plaintiff’s motion to proceed in forma pauperis will be

22   granted, and his request for emergency injunctive relief shall be denied as premature. Plaintiff

23   will also be given the opportunity to amend the complaint.

24   I.     IN FORMA PAUPERIS APPLICATION

25          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

26   1915(a). See ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

27          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

28   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
                                                         1
 1   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
 2   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 3   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of
 4   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 5   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the
 6   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
 7   1915(b)(2).
 8   II.    SCREENING REQUIREMENT
 9          The court is required to screen complaints brought by prisoners seeking relief against a
10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
14          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
19   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
20   Cir. 1989); Franklin, 745 F.2d at 1227.
21          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon
22   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in
23   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467
24   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt
25   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under
26   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
27   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light
28   ////
                                                         2
 1   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.
 2   McKeithen, 395 U.S. 411, 421 (1969).
 3   III.    PLEADING STANDARD
 4           A.      Generally
 5           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or
 6   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.
 7   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source
 8   of substantive rights, but merely provides a method for vindicating federal rights conferred
 9   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).
10           To state a claim under Section 1983, a plaintiff must allege two essential elements: (1)
11   that a right secured by the Constitution or laws of the United States was violated and (2) that the
12   alleged violation was committed by a person acting under the color of state law. See West v.
13   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cty., 811 F.2d 1243, 1245 (9th Cir. 1987).
14           A complaint must contain “a short and plain statement of the claim showing that the
15   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
16   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
17   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
19   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial
20   plausibility demands more than the mere possibility that a defendant committed misconduct and,
21   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.
22           B.      Linkage Requirement
23           Under Section 1983, a plaintiff bringing an individual capacity claim must demonstrate
24   that each defendant personally participated in the deprivation of his rights. See Jones v.
25   Williams, 297 F.3d 930, 934 (9th Cir. 2002). There must be an actual connection or link between
26   the actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
27   Ortez v. Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor
28   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
                                                          3
 1          Government officials may not be held liable for the actions of their subordinates under a
 2   theory of respondeat superior. Iqbal, 556 U.S. at 676 (stating vicarious liability is inapplicable in
 3   Section 1983 suits). Since a government official cannot be held liable under a theory of vicarious
 4   liability in Section 1983 actions, plaintiff must plead sufficient facts showing that the official has
 5   violated the Constitution through his own individual actions by linking each named defendant
 6   with some affirmative act or omission that demonstrates a violation of plaintiff's federal rights.
 7   Iqbal, 556 U.S. at 676.
 8   IV.    PLAINTIFF’S COMPLAINT
 9          Plaintiff names Mule Creek State Prison’s (“MCSP”) Dr. James Chau, Dr. James Jackson,
10   Dr. Christopher Smith, Dr. Jonathan Ashby, Dr. Darrel Hopkins, and Nurse D. Gentry as well as
11   California Correctional Health Care Services’ (“CCHCS”) Chief Executive Officer W. David
12   Smiley and Deputy Director of Policy and Risk Management Services J. Lewis as defendants in
13   this action. See ECF No. 1 at 1-4. In sum, he claims that between 2015 and 2018, each defendant
14   in his or her own way either delayed, improperly treated or had improper responses to his bladder,
15   prostate and cancer conditions. See generally id. at 5-15. Plaintiff asserts that as the result of
16   defendants’ improper responses to his illnesses, he experienced permanent damage to his anatomy
17   and bladder function, unnecessary advancement and likely metastasis of aggressive cancer,
18   discomfort, pain, infections, sleep disturbances, the need for more aggressive treatment, and
19   depression. See id. at 5, 14. Defendants’ delayed and/or improper responses to his serious
20   medical needs, plaintiff contends, constituted deliberate indifference to his serious medical needs
21   and cruel and unusual punishment. See id.
22          Plaintiff asks the court to order emergency injunctive relief so that he may receive a da
23   Vinci robotic prostatectomy at U.C. Davis Medical Center. See ECF No. 1 at 16-17. In addition,
24   plaintiff seeks an order requiring defendants to provide any treatment regimen that any licensed
25   medical clinician deems appropriate for the effective treatment of plaintiff’s adenocarcinoma, and
26   that they be required to provide such treatment for the rest of plaintiff’s life. See id. Finally,
27   plaintiff asks for monetary damages of ten million dollars. See id.
28   ////
                                                         4
 1   V.     LEGAL STANDARDS
 2          A.    Deliberate Indifference to Serious Medical Need
 3          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
 4   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
 5   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff
 6   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition
 7   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and
 8   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal
 9   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).
10          Deliberate indifference is established only where the defendant subjectively “knows of
11   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051,
12   1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
13   Deliberate indifference can be established “by showing (a) a purposeful act or failure to respond
14   to a prisoner's pain or possible medical need and (b) harm caused by the indifference.” Jett, 439
15   F.3d at 1096 (citation omitted).
16          A difference of opinion between an inmate and prison medical personnel—or between
17   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
18   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
19   Toguchi, 391 F.3d at 1058. Additionally, “a complaint that a physician has been negligent in
20   diagnosing or treating a medical condition does not state a valid claim of medical mistreatment
21   under the Eighth Amendment. Medical malpractice does not become a constitutional violation
22   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.
23   VI.    DISCUSSION
24          A.      Deliberate Indifference to Serious Medical Needs (Claim I)
25          Plaintiff’s complaint, which is seventeen pages in length, goes into a fair amount of detail
26   regarding each defendant’s actions or lack thereof while treating him. See ECF No. 1 at 5-15. It
27   is clear from the face of the complaint that plaintiff’s prostate and bladder problems and cancer
28   diagnosis constitute serious medical conditions. See Lopez v. Smith, 203 F.3d 1122, 1131 (9th
                                                       5
 1   Cir. 2000) (defining serious medical need as one that reasonable doctor would find important and
 2   worthy comment or treatment). However, none of plaintiff’s allegations against any of the named
 3   defendants allege a sufficiently culpable state of mind to support a cognizable claim of deliberate
 4   indifference to those serious medical needs. See generally ECF No. 1 at 5-15. Plaintiff does not
 5   allege that any of the defendants either intentionally delayed his treatment or deprived him of
 6   treatment with knowledge that doing so created a substantial risk of serious harm. It appears that
 7   plaintiff is simply dissatisfied that he has not received the treatment he would have preferred from
 8   each defendant at the time that he wanted it.
 9          It is well-established that a prisoner is not entitled to a particular type of treatment plan or
10   medical regimen. See Farmer v. Brennan, 511 U.S. 825, 832-33 (1994) (stating prison officials
11   must insure inmates receive adequate medical care) (emphasis added); Brown v. Plata, 563 U.S.
12   493, 511 (2011) (stating prison that deprives prisoners of adequate medical care is incompatible
13   with concept of human dignity) (emphasis added); Hudson, 503 U.S. at 9 (stating society does not
14   expect prisoners to have unqualified access to health care); see generally Roberts v. Spalding, 783
15   F.2d 867, 870 (9th Cir. 1986) (stating inmate has no independent constitutional right to outside
16   medical care additional and supplemental to that provided by prison staff). Indeed, prison
17   officials have broad discretion in how the health concerns of inmates are managed. See Smith v.
18   Schneckloth, 414 F.2d 680, 681 (9th Cir. 1969) (stating correctional authorities have wide
19   discretion in matters of internal prison administration and reasonable action within scope of said
20   discretion does not violate prisoner’s constitutional rights); see Riley v. Rhay, 407 F.2d 496, 479
21   (9th Cir. 1969); Snow v. Gladden, 338 F.2d 999, 1001 (9th Cir. 1964). In sum, the denial by any
22   defendant of a particular type of treatment, or implementation of a treatment plan different than
23   the one plaintiff wanted, does not by itself violate the Eighth Amendment.
24          Regarding the fact that plaintiff’s diagnosis and treatment has spanned a period of
25   approximately three years, there is no indication in the complaint that the protracted treatment
26   was deliberate and/or wanton on any of the defendants’ parts. See generally ECF No. 1 at 5-15.
27   Even if each defendant’s approach to plaintiff’s treatment was lax or could have been addressed
28   more quickly, that is not enough to state a claim under the Eighth Amendment. Deliberate
                                                        6
 1   indifference requires “more than ordinary lack of due care for the prisoner’s interests or safety.”
 2   Whitley, 475 U.S. at 319; Farmer, 511 U.S. at 835 (citing Whitley).
 3          Plaintiff’s allegations regarding defendants Smith, Lewis, and Smiley involve their denials
 4   of plaintiff’s medical consult appeals. The denial of an administrative appeal does not in itself
 5   support an Eighth Amendment claim.1 However, allegations that a correctional defendant failed
 6   to adequately respond to a prisoner's serious medical needs, after becoming aware of those needs
 7   through the appeals process, may under some circumstances state a cognizable claim. See Jett,
 8   439 F.3d at 1097-98 (prison administrators may be “liable for deliberate indifference when they
 9   knowingly fail to respond to an inmate's requests for help”); Payan v. Tate, 2017 WL 880422, at
10   *5, 2017 U.S. Dist. LEXIS 31496, at *13-4 (E.D. Cal. Mar. 6, 2017) (Case No. 1:13-cv-0807 LJO
11   BAM PC) (“Plaintiff has not merely complained that the Defendants reviewed or denied his
12   inmate appeal. Rather, plaintiff has alleged that he put the reviewing defendants on notice
13   through the inmate appeals process, establishing knowledge, that Plaintiff had ongoing serious
14   medical conditions and was not receiving proper care.”), report and recommendation adopted,
15   2017 WL 1214015, 2017 U.S. Dist. LEXIS 49613 (E.D. Cal. Mar. 31, 2017). To proceed against
16   these defendants, just as with the treating doctors, plaintiff must provide factual allegations that
17   demonstrate their deliberate indifference: he must plausibly allege how each defendant had
18   personal knowledge of plaintiff's serious medical needs, and how each defendant’s response to
19   those needs, or failure to act, violated plaintiff's right to constitutionally adequate medical care.
20          For all the reasons explained above, plaintiff’s deliberate indifference claims are
21   insufficient to proceed. Accordingly, the complaint will not be served in its present form.
22   Plaintiff will, however, be provided the opportunity to amend the complaint in order to provide
23   any additional information that might make these claims viable.
24   ////
25   1
       A challenge to a correctional official's handling or processing of an inmate appeal does not state
26   a due process claim. “[P]rison officials are not required to process inmate grievances in a specific
     way or to respond to them in a favorable manner. Because there is no right to any particular
27   grievance process, plaintiff cannot state a cognizable civil rights claim for a violation of his due
     process rights based on allegations that prison officials ignored or failed to properly process his
28   inmate grievances.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).
                                                        7
 1           B.    Cruel and Unusual Punishment Claim (Claim II)
 2           Although the complaint asserts a cruel and unusual punishment claim independently of the
 3   medical care claim, it is based on the same facts regarding allegedly inadequate medical
 4   treatment. See ECF No. 1 at 14. Plaintiff does not challenge any other conditions of his
 5   confinement. Accordingly, plaintiff’s second claim will be disregarded as duplicative.
 6           Plaintiff is informed that deliberately indifferent medical care is prohibited by the Eighth
 7   Amendment’s ban on cruel and unusual punishment. There is no need to separately state claims
 8   for deliberate indifference and cruel and unusual punishment; when it comes to unconstitutionally
 9   deficient prison medical care, they are the same thing. Plaintiff’s contention that his medical care
10   constituted cruel and unusual punishment is fully encompassed by his deliberately indifferent
11   medical care claim.
12           C.    Injunctive Relief Request
13           Although the complaint’s Request for Relief section states that plaintiff seeks an
14   “emergency injunction” for specific medical treatment, plaintiff has not separately moved for
15   preliminary injunctive relief. Plaintiff is informed that a request for a preliminary injunction will
16   not be considered unless it is presented in accordance with Rule 65 of the Federal Rules of Civil
17   Procedure and Local Rule 231 of this court. These rules generally require, among other things,
18   notice to the opposing party. In this case, defendants have not yet been served and are not on
19   notice of plaintiff’s demand for relief.
20           Plaintiff is informed that in evaluating the merits of a properly-filed motion for
21   preliminary injunctive relief, the court must consider whether the movant has shown that “he is
22   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
23   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
24   public interest.” Winter v. Natural Resources Defense Council, 555 U.S. 7, 20 (2008); accord
25   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009). Moreover, in cases brought by
26   prisoners involving conditions of confinement, any preliminary injunctive relief “must be
27   narrowly drawn, extend no further than necessary to correct the harm the court finds requires
28   ////
                                                         8
 1   preliminary relief, and be the least intrusive means necessary to correct the harm.” 18 U.S.C. §
 2   3626(a)(2).
 3   VII.      LEAVE TO AMEND
 4             Plaintiff will be given the opportunity to amend the complaint. If plaintiff chooses to file
 5   an amended complaint, the court will dismiss the instant complaint without prejudice, and the
 6   newly filed amended complaint will take its place. See Lacey v. Maricopa Cty., 693 F.3d 896,
 7   925 (9th Cir. 2012) (stating amended complaint supersedes original complaint). Any amended
 8   complaint filed should observe the following:
 9             An amended complaint must identify as a defendant only persons who personally
10   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.
11   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
12   constitutional right if he does an act, participates in another's act or omits to perform an act he is
13   legally required to do that causes the alleged deprivation).
14             An amended complaint must also contain a caption including the names of all defendants.
15   Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging new, unrelated
16   claims. See George, 507 F.3d at 607.
17             Any amended complaint must be written or typed so that it is complete in itself without
18   reference to any earlier filed complaint. See E.D. Cal. L.R. 220. This is because an amended
19   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
20   earlier filed complaint no longer serves any function in the case. See Loux v. Rhay, 375 F.2d 55,
21   57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter being treated
22   thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa Cty., 693 F.3d 896
23   (2012).
24   VIII.     PLAIN LANGUAGE SUMMARY OF THIS ORDER FOR A PRO SE LITIGANT
25             Your complaint is being dismissed because the facts you allege do not show that the
26   doctors who denied the treatment you wanted did so with “deliberate indifference.” Deliberate
27   indifference requires that the doctors knew that their treatment choices placed you at substantial
28   ////
                                                          9
 1   risk of further injury or suffering. You are being given the opportunity to amend your complaint
 2   to add facts that would show they knew this.
 3          Keep in mind that requests for preliminary injunctions do not belong in the complaint;
 4   they must be presented by motion and comply with the Federal Rules of Civil Procedure.
 5   Requests for a permanent injunction may be listed in the complaint along with other relief that
 6   you seek in this case.
 7                                              CONCLUSION
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. Plaintiff’s motion to proceed in forma pauperis, filed February 7, 2018 (ECF No. 2), is
10   GRANTED;
11          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
12   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §
13   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
14   appropriate agency filed concurrently herewith;
15          3. Plaintiff’s complaint, filed February 7, 2018 (ECF No. 1), is DISMISSED with leave
16   to amend; and
17          4. Within thirty days of the date of service of this order, plaintiff shall file a first
18   amended complaint. Failure to file an amended complaint within the time allotted may result in
19   the dismissal of this action for failure to prosecute.
20   DATED: July 12, 2019
21

22

23

24

25

26

27

28
                                                        10
